Citation Nr: 0423876	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-07 185	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of both hips as secondary to service-connected 
disability of the right knee. 

2.  Entitlement to service connection for benign central 
vertigo, claimed as dizziness, loss of balance and blacking 
out. 

3.  Entitlement to service connection for a dental disorder. 

4.  Entitlement to an increased rating for right knee 
impairment with ligament instability, currently evaluated as 
20 percent disabling. 

5.  Entitlement to an increased rating for arthritis of the 
right knee with limitation of motion, currently evaluated as 
10 percent disabling. 

6.  Entitlement to an initial evaluation in excess of 10 
percent for an eye disorder classified as "hypertrophia or 
hyperthoria with occasional diplopia. 

7.  Entitlement to an increased rating for tension headaches 
with anxiety disorder, currently evaluated as 10 percent 
disabling.  

8.  Entitlement to an extraschedular initial evaluation for 
hearing loss.   



9.  Entitlement to an extraschedular initial evaluation for 
tinnitus. 

10.  Entitlement to a total compensation evaluation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from May 1948 to 
October 1953. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of September 1997, April 
1998, and May 1999 by the Oakland, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

By the September 1997 rating decision, the RO denied an 
increased rating for impairment of the right knee, rated as 
10 percent disabling since September 1973.  

By the April 1998 decision, the RO, in pertinent part, denied 
service connection for a dental disorder.  The RO also 
granted service connection for hyperphoria (claimed as visual 
problems), evaluated as 10 percent disabling from January 
1997, and assigned an increased rating of 20 percent for 
right knee impairment from May 1997.  The RO also assigned a 
separate 10 percent evaluation for right knee arthritis with 
limitation of motion from May 1997.  

In the May 1999 rating decision, the RO, among other 
determinations, denied service connection for probable benign 
central vertigo and degenerative joint disease of both hips.  
The RO also denied the veteran's claim for a TDIU.  


By a decision issued in May 2001, the Board, in pertinent 
part, denied an initial compensable evaluation for hearing 
loss.  The Board assigned an initial evaluation of 10 percent 
for tinnitus from June 1999, but denied an initial 
compensable evaluation for tinnitus during the period from 
September 29, 1997, to June 9, 1999.  

In May 2001, the Board remanded the remaining issues on 
appeal to the RO for additional evidentiary development and 
readjudication.  The RO subsequently conducted extensive 
evidentiary development pursuant to the Board's remand 
instructions.  Following its completion, the RO confirmed and 
continued its prior denial of the claim as to each of the 
issues on appeal.  The case has been returned to the Board 
for further appellate review.  

In July 2003, based on authority provided in 38 U.S.C.A. 
§ 5904(b) (4)-(5) and 38 C.F.R. § 14.633(c)(1)(3)-(4), the 
accreditation of the attorney who had represented the veteran 
at the time of the May 2001 Board decision to represent 
claimants for VA benefits was cancelled by the VA Office of 
General Counsel.  

The veteran was so notified and was offered an opportunity to 
select an accredited service organization, claims agent, or 
private attorney to represent him.  No reply to the notice 
was received, and the veteran is currently unrepresented. 

The issues of entitlement to service connection for 
degenerative joint disease of the hips as secondary to 
service-connected right knee disability, service connection 
for to benign central vertigo, an initial evaluation in 
excess of 10 percent for hypertrophia or hyperthoria with 
occasional diplopia, initial extraschedular evaluation for 
hearing loss, initial extraschedular evaluation for tinnitus, 
and a TDIU are remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  





FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
establishes that a dental disorder did not have its onset 
during the veteran's active military service, nor has one 
been linked to service on any basis.  

2.  The veteran has right knee impairment manifested by 
degenerative osteoarthritic changes, slight bony enlargement, 
and crepitus on motion without significant instability.  

3.  Right knee disability is not manifested by severe 
subluxation or instability or other manifestations of severe 
impairment.  

4.  Arthritis of the right knee results in limitation of 
motion to 10 degrees of extension and 130 degrees of flexion 
with significant additional impairment due to pain, 
tenderness, and limitation of ambulation.  

5.  Tension headaches occur daily and are relieved by 
medication; they result in disability equivalent to one 
prostrating headache every two months. 

6.  Tension headaches do not result in disability equivalent 
to one prostrating attack per month.  

7.  Anxiety disorder is manifested by anxiety, sleeplessness, 
irritability and restlessness productive of mild disability.  

8.  Disability equivalent to occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms such as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep and mild memory 
loss is not shown.  


CONCLUSIONS OF LAW

1.  A dental disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303(d) 
(2003).  

2.  The criteria for a rating higher than 20 percent for 
right knee impairment with ligament instability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257 (2003).  

3.  The criteria for an initial increased rating of 20 
percent for arthritis of the right knee with limitation of 
motion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a; Diagnostic 
Codes 5010, 5003, 5261 (2003).  

4.  The criteria for a rating higher than 10 percent for 
tension headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104; 38 C.F.R. §§ 3.159, 4.124a, Diagnostic 
Code 8100 (2003).  

5.  The criteria for a separate 10 percent rating for anxiety 
disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104; 38 C.F.R. §§ 3.159, 4.132, Diagnostic Code 9400 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Although the veteran's claims were received before November 
9, 2000, the effective date of the new law, it appears that 
the VCAA is applicable since the claims have not been 
finally adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the September 1997, April 1998 and May 
1999 rating decisions, the March 2000 Statement of the Case 
and the July 2002 and June 2003 Supplemental Statements of 
the Case cite the law and regulations that are applicable to 
the appeal and explain why the RO denied the claims.  The 
July 2002 Supplemental Statements of the Case set forth the 
text of the VCAA.  

In addition, in October 2001 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  

The letter explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  
The letter served to put the veteran on notice of the 
applicability and effect of the VCAA and of his rights and 
responsibilities under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, which essentially adopted the same rationale as its 
withdrawn predecessor, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, its timing did not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

While the VCAA notice was not provided before the AOJ 
adjudication of the claim, the requisite notifications were 
provided before the transfer and certification of the case to 
the Board.  After such notice, the veteran was given ample 
time in which to respond.  Thereafter, the case was 
readjudicated and a supplemental statement of the case was 
issued.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini II, to decide the appeal at the present time does 
not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence as to the 
issues decided herein has been developed to the fullest 
extent possible.  All available relevant service department 
and VA documents have been obtained.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  The 
veteran has undergone multi VA examinations in connection 
with his claims.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  

Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria
General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2003).  

If not shown in service, service connection may be granted 
for various presumptive diseases such as osteoarthritis or 
organic disease of the nervous system if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.


In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  

The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Increased Ratings -- General

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003).  Separate diagnostic codes 
identify the various disabilities.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting service-
connected from diseases and injuries in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.1 (2003).  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Under Diagnostic Code 5257 of the VA Rating Schedule, "other 
impairment of the knee, recurrent subluxation or lateral 
instability," productive of slight disability is rated as 10 
percent disabling.  A 20 percent rating is provided for 
moderate disability and a 30 percent rating is provided for 
severe disability.  38 C.F.R. § 4.71a, Code 5257 (2003).  

Under Code 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Code 5258 (2003).  

Under Code 5259, removal of the semilunar cartilage, 
symptomatic, is rated as 10 percent disabling.  38 C.F.R. § 
4.71a, Code 5259 (2003).  

Under Code 5260, limitation of flexion of the leg will be 
rated as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
Code 5260 (2003).  

Under Code 5261, limitation of extension of the leg is 
evaluated as 10 percent disabling where extension is limited 
to 10 degrees.  A 20 percent rating is provided for 
limitation of extension to 15 degrees.  A 30 percent 
schedular rating is provided for limitation of extension to 
20 degrees.  A 40 percent rating is provided for limitation 
of extension to 30 degrees, and a 50 percent rating is 
provided for limitation of extension to 45 degrees.  38 
C.F.R. § 4.71a (2003).  See also 38 C.F.R. § 4.71, Plate II 
(2003) which specifies that normal flexion and extension of 
a knee is from 0 to 140 degrees.  

Under Code 5010, arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010 (2003).  

Degenerative arthritis is rated under Code 5003 on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003 
(2003).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2003).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weightbearing are related considerations.  38 
C.F.R. § 4.45 (2003).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion as productive of disability 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2003).  

The service-connected anxiety reaction with tension 
headaches has been rated in part under Diagnostic Code 9400 
of the VA rating schedule, which requires application of the 
VA General Rating Formula for Psychoneurotic Disorders.  

The rating was initially assigned under the version of the 
General Rating Formula, codified at 38 C.F.R. § 4.132, which 
was in effect before November 7, 1996, on which date 
revisions of the VA rating schedule became effective, as set 
forth in 38 C.F.R. § 4.130.  

Before November 7, 1996, the VA General Rating Formula for 
Psychoneurotic Disorders provided as follows in pertinent 
part:  

50 percent -- Ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired. By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment.

30 percent -- definite impairment in the 
ability to establish or maintain 
effective or wholesome relationships with 
people and the psychoneurotic symptoms 
result in such reduction in initiative, 
flexibility, efficiency and reliability 
levels as to produce definite industrial 
impairment.  

10 percent psychiatric impairment which 
is less than the criteria for 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment.  

0 percent - neurotic symptoms which may 
somewhat adversely affect relationships 
with others but do not cause impairment 
of working ability.  



Effective November 7, 1996, the revised VA General Rating 
Formula for Psychoneurotic Disorders provides as follows:  

50 percent -- Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long- 
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

30 percent -- Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self- care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).  

10 percent -- Occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or; symptoms controlled by 
continuous medication.  



O percent -- A mental condition has been 
formally diagnosed, but symptoms are not 
severe enough either to interfere with 
occupational and social functioning or to 
require continuous medication. 

Headaches are rated under Diagnostic Code 8100, the code for 
migraine.  Under code 8100, headache disorders with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Headache disorders manifested by 
characteristic prostrating attacks occurring on an average 
once a month over last several months warrant a 30 percent 
evaluation.  Headache disorders with characteristic 
prostrating attacks averaging one in 2 months over last 
several months warrant a 10 percent evaluation.  Headache 
disorders manifested by less frequent attacks warrant a 
noncompensable evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2003).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Service Connection for a Dental Disorder

The CAVC has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Pond v. West, 12 
Vet. App. 341, 346 (1999).  

The veteran contends that as a result of injuries to the head 
received in a motorcycle accident in service, he developed 
bone disease and loss of structure in the jaw that required 
the extraction of all his teeth shortly after separation from 
service.  

Service medical records show that at the time of entrance 
into service, teeth numbers 1, 16, 18, 20 and 30 were missing 
and that teeth numbers 7, 10, 11, 12, 13, 14 and 32 had 
restorable caries.  In October 1952 the veteran was involved 
in a motorcycle accident.  On general physical examination 
upon hospitalization, the veteran's injuries were noted to 
include a laceration over the chin and multiple abrasions 
about the face.  The chin laceration were sutured.  

The veteran remained hospitalized until April 1952 because of 
other injuries.  The treatment records contain no reference 
to injury to the teeth or jaw.  At the time of separation 
from service, teeth 16, 17 and 31 were also missing.  Teeth 
numbers 4, 5, 6, 7, 10, 11, 12, 17, 21 and 13 were carious.  
There was no reference to fractured teeth.  

The veteran underwent a VA examination in December 1955.  He 
related that he had received a blow to the chin in the 
motorcycle accident, and that because of the blow, his teeth 
had been chipped and had given him considerable trouble.  

The veteran was hospitalized at a VA facility in September 
and October 1982 for oral surgery associated with swelling 
and drainage of the right mandible.  It was reported that he 
had previously sustained facial trauma in 1937 which had 
resulted in bilateral mandibular fractures which were treated 
with open reduction and interosseus fixation with plates and 
wires.  

Pursuant to the Board's remand, the veteran underwent a VA 
dental and oral examination in March 2002.  He claimed that 
the injury in service had resulted in multiple fractured 
teeth and that he had ended up having all of his teeth 
extracted in 1955.  On examination he was wearing dentures.  
The maxillary and mandibular alveolar ridges were resorbed.  
An X-ray showed an atrophic maxilla and mandible.  The claims 
file was not available to the examiner.  

An addendum to the report was prepared in September 2002 
following the examiner's review of the file.  The examiner 
noted that the available records did not substantiate the 
tooth trauma claimed by the veteran and that it did not 
appear that he had had many nonrestorable teeth at the time 
of discharge.  The examiner concluded that the need for 
extraction of the teeth three years after the accident 
therefore could not be directly linked to the accident, and 
that the current dental disability was not a result of the 
injury in service.  The examiner related that the veteran had 
denied that mandibular fractures had occurred in 1937 but had 
occurred in the 1970's.  



The examiner stated that had the fractures taken place in 
1937, the veteran would have been edentulous and most likely 
would not have been treated with bone plates.  Thus, the 
mandibular fractures had nothing to do with the current 
dental disability.  

The dental disability for which service connection is sought 
consists of loss of all teeth as well as resorption of the 
maxillary and mandibular alveolar ridges and atrophy of the 
maxilla and mandible.  The evidence of current disability 
satisfies the first of the three Hickson elements.  

Service medical records contain extensive documentation 
describing the injuries received in the October 1952 
motorcycle accident and note the receipt of a chin 
laceration.  Service department records do not refer to any 
injury to the teeth or jaw, let alone fractures.  The veteran 
told a VA examiner in 1955 that his teeth had been chipped 
and had given him trouble.  While no dental trauma in service 
has been documented, the accident in which it is claimed to 
have occurred is fully described and the Board will assume, 
without conceding, that for the purpose of this decision the 
second Hickson requirement is satisfied.  

As to the third of the Hickson elements, the Board finds that 
credible and probative evidence of a nexus between current 
disability and the injury in service has not been presented.  
The case was referred to a VA dental surgeon for a medical 
opinion as to whether current disability was related to 
service and the opinion received was adverse to the claim.  

The Board finds that the opinion of the VA dental surgeon has 
considerable credibility and probative value.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1983) (the 
probative value of medical evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data and the medical 
conclusion reached....as is true with any piece of evidence, 
the credibility and weight to be attached to those opinions 
are within the providence of the Board as adjudicators).  

In determining the weight to be accorded to the opinion, it 
is relevant that the conclusions were based on both a 
comprehensive physical examination of the veteran and on a 
detailed review of the medical record, and that the basis for 
the conclusion reached is articulated in detail.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  No contrary medical opinions have been 
presented.  

The veteran's allegation that the loss of his teeth is 
related to the injury in service is not entitled to probative 
value since he is a layperson who is not competent to offer 
medical opinions.  The law is well-settled that where a claim 
involves issues of medical fact, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A layperson is competent to testify to an event in service or 
as to visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, the veteran's statements concerning the occurrence 
of an injury in service are not substantiated and cannot be 
accepted in the face of conflicting evidence.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that a 
dental disability was incurred in service.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); see 
also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


Increased Ratings for Disability of the Right Knee

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994); see also Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2002).  

Service department medical records show that the injuries 
received in an October 1952 motorcycle accident included 
abrasions to the right knee.  X-rays showed what was thought 
to be a chip fracture of the tibial plateau.  The knee was 
placed in a cast for three weeks.  The diagnosis was sprain 
(tear) of the collateral ligaments.  

In December 1954 the RO granted entitlement to service 
connection for traumatic arthritis of the right knee and a 
noncompensable rating was assigned.  In November 1973, a 
10 percent rating was assigned for impairment of the right 
knee under Diagnostic Code 5257, effective in September 1973.  

The veteran underwent a VA examination in August 1997 in 
connection with his current claim for increase, received in 
May 1997.  He complained that the knee hurt with walking and 
that he limped on walking more than a block.  He reported 
that it had given way several times.  On examination he 
walked with a slight antalgic gait.  The range of motion of 
the knee was to zero degrees of extension and 130 degrees of 
flexion, lacking 15 degrees.  There was mild increased girth 
and hypertrophy of the right knee.  There was grinding and 
suprapatellar crepitus.  A slight valgus deformity of the 
knee was noted.  There was a slightly positive McMurray's 
sign of the lateral meniscus and a slightly positive 
Lachman's sign as well.  The diagnosis was right knee stain.  

At a VA examination in March 1998 the veteran walked with a 
limp and used a cane.  The knee was dystrophic with loss of 
the patellar outline.  There was slight bugginess in the 
capsule.  Extension was to 10 degrees and flexion to 90 
degrees.  There was profound crepitus on motion.  X-rays were 
taken, after which the diagnosis was severe osteoarthritis 
with large osteophyte.  VA outpatient treatment records 
contain entries dating from 1998 showing that the veteran 
used crutches and a wheelchair.  In April 2001 a diagnosis of 
advanced stage degenerative joint disease was recorded. 

At a VA examination conducted in March 2002 pursuant to the 
Board remand, the veteran reported that his knee had 
gradually worsened over the years.  He stated that the right 
knee hurt all over.  There is a grinding sensation in the 
knee.  He used BenGay and an Ace wrap but did not take 
medications or wear a brace.  

Examination showed a slight bony enlargement of the right 
knee with a trace of crepitus.  There was 1-plus lateral and 
1-plus anterior laxity.  The range of motion was from 0 to 
130 degrees.  The McMurray, pivot shift and Lachman's tests 
were negative.  There was no particular joint line 
tenderness.  X-rays showed degenerative osteoarthritic 
changes in the right knee as well as a large superior and a 
large inferior osteophyte.  The diagnosis was moderately 
severe degenerative osteoarthritis.  

The veteran underwent a VA examination in March 2003.  The 
examiner estimated that the veteran would develop pain in his 
knee after walking a block or two which would prevent him 
from walking more than two blocks at a time or frequently 
going up or down stairs or squatting.  The examiner noted 
that the veteran did not appear to have pain on range of 
motion of the knee.  

As described in the foregoing records, the veteran's service-
connected knee disability consists of residuals of a ligament 
strain with osteoarthritic changes that result in pain, 
tenderness, and limitation of motion.  There appears to be 
some atrophy of the muscles of the thigh.  There is 
inconsistent evidence of giving way of the knee.  The overall 
severity of the degenerative joint disease has been 
characterized on VA examinations as moderate to moderately 
severe.  

At the time of receipt of the veteran's May 1997 claim, a 
single 10 percent rating under Diagnostic Code 5207 had been 
in effect since 1973.  In the April 1998 rating decision on 
appeal, the RO increased the rating under that code to 20 
percent based on impairment of knee function and assigned a 
separate 10 percent rating for arthritis under Diagnostic 
Code 5261.  Under certain circumstances, the assignment of 
multiple separate ratings for the same service-connected 
disability is required provided that the ratings are not 
"duplicative of or overlapping with" the symptomatology of 
other elements of the service-connected disability.  Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  Under VA 
regulations, if duplication and overlapping are avoided, 
separate ratings do not contravene a VA regulation that 
prohibits the pyramiding of ratings for service-connected 
disabilities.  38 C.F.R. § 4.25 (2003).  See also Bierman v. 
Brown, 6 Vet. App. 125, 130 (1994).  

Ratings under Diagnostic Code 5257 are assigned for 
subluxation or lateral instability or for other impairment of 
knee function, excluding, in this case, limitation of motion, 
which is separately rated.  

The record does not demonstrate subluxation, nor has lateral 
instability been described in any of the examination reports 
of record.  There is some swelling of the knee, but no 
effusion has been reported.  The impairment is of such degree 
that the veteran's walking is restricted to a block or two, 
though it should be noted that this restriction is 
compensated in part by the separate rating for arthritis 
based on limitation of motion.  The veteran uses a wheelchair 
some of the time, but it is clear from the record that 
substantial disability of the nonservice-connected left knee 
and from vertigo account to some degree for the need for this 
aid to locomotion.  

The Board finds that the degree of right knee impairment 
covered by the rating assigned under Code 5257 is not the 
equivalent of more than moderate subluxation or lateral 
instability and that the severe impairment required for the 
next higher rating of 30 percent has not been demonstrated. 

The authority for the RO's assignment of a 10 percent rating 
for arthritis of the knee is found in Diagnostic Code 5010, 
for traumatic arthritis, which specifies that traumatic 
arthritis is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  Limitation of motion of the knee is 
rated under Codes 5260 and 5261 on the basis of limitation of 
flexion or extension.  The normal range of motion of the knee 
is from zero degrees of extension to 140 degrees of flexion.  
See 38 C.F.R. § 4.71, Plate II (2003).  

Though the findings related to limitation of motion have not 
been entirely consistent from one examination to the other, 
it is clear that the veteran does not meet the criteria for a 
rating higher than 10 percent under Code 5260 pertaining to 
limitation of flexion but that he has limitation of extension 
of approximately 10 degrees.  A 10-degree limitation of 
extension is rated as 10 percent disabling under Code 5261.  

However, under the applicable opinions of the VA General 
Counsel, a rating based on limitation of motion must take 
into account functional loss due to pain as described in VA 
regulations, specifically 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the CAVC noted 
that under § 4.40, "[w]eakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled."

In Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that under Diagnostic Code 5003 and 38 C.F.R. § 4.59, painful 
motion of a major joint or minor joint group due to 
degenerative arthritis is deemed to be limited motion even 
though a range of motion may be possible beyond the point 
where pain sets in.  Although the Board is required to 
consider the effect of pain, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

In the present case, the Board believes that the record 
demonstrates additional limitation due to such factors as 
fatigue, weakness, and lack of endurance such as to 
constitute additional disability above and beyond that 
contemplated under the code for limitation of motion alone 
and that an additional 10 percent rating should be assigned.  
The veteran's inability to walk more than a block or two is 
ample evidence of significant impairment.  The Board believes 
that this additional 10 percent is warranted even though some 
of the impairment that limits the veteran's walking ability 
is covered by the rating under Code 5257.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the assignment of a rating higher than 20 
percent under Code 5257 based on lateral instability, 
subluxation, or other impairment of the knee.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. 
§ 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Board further finds that a proper basis is presented for 
the assignment of an increased rating of 20 percent, but no 
higher, for arthritis of the right knee based on limitation 
of motion.  38 U.S.C.A. § 5107(b) (West 2002).  

The Board notes that although no higher schedular rating is 
available to the veteran, an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) is potentially 
assignable.  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  

The Board is obligated to seek all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law or regulations.  The RO has cited 
the regulation and has considered its application in this 
case.  

The CAVC has held that the Board does not have jurisdiction 
under 38 C.F.R. § 3.321(b)(1) to assign an extraschedular 
rating in the first instance and that such a rating may be 
granted only by certain officials at the VA Central Office 
listed in the regulation, specifically the Under Secretary 
for Benefits (formerly the Chief Benefits Director) or the 
Director of the VA Compensation and Pension Service.  Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996).  

The CAVC clarified in Bagwell v. Brown, 9 Vet. App. 337 
(1996), that it did not read the regulation to preclude the 
Board from affirming an RO conclusion that a claim did not 
meet the criteria for submission to these Central Office 
officials pursuant to § 3.321(b)(1) or from reaching such a 
conclusion on its own.  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash, 8 Vet. App. at 
227.

In this case, the record on appeal does not show that the 
service-connected right knee disability requires frequent 
hospitalization or interferes with employment, or that it 
results in an unusual disability picture that renders 
impractical the application of the regular schedular rating 
standards such as to warrant referral of the claim for 
consideration of an extraschedular rating.  

No argument has been expressed that the veteran experiences 
disability greater than that endured by any other claimant 
with an equivalent condition and no such disability is shown.  
Occupational impairment is contemplated in the rating 
currently assigned.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that a disability rating 
itself is recognition that industrial capabilities are 
impaired).  

Accordingly, the Board does not find the disability picture 
presented to be unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  


Increased Rating for Tension Headaches with Anxiety Disorder 

Service connection was granted in December 1954 for anxiety 
reaction and a noncompensable rating was assigned from 
October 1953.  Thereafter, the disorder was characterized on 
rating sheets as history of anxiety reaction, and the 
noncompensable rating was continued.  In the May 1999 rating 
decision on appeal, the RO determined that tension headaches 
were a manifestation of anxiety reaction and expanded the 
grant of service connection to include tension headaches.  
Diagnostic Code 8100 pertaining to migraine headaches was 
cited as the basis for the assignment of a 10 percent rating.  

The May 1999 rating decision was based primarily on findings 
recorded at a VA brain and spinal cord examination in March 
1998.  The veteran reported that he suffered from nearly 
daily headaches.  The headaches were at the top of his head 
and affected the right temple.  They were throbbing in nature 
and relieved by two aspirins.  The diagnosis was tension 
headaches under good control. 

The veteran underwent a VA psychiatric examination in March 
2002.  He reported that he had had headaches ever since his 
accident in service.  The headaches were associated with 
tension and worry.  

In recent years he had been taking Codeine for pain and the 
Codeine also relieved the headaches.  He reported muscle 
tension and general irritability.  He stated that he got 
angry easily.  He had a moderate sleep disturbance manifested 
by difficulty falling asleep and by restless and unsatisfying 
sleep.  He indicated that with his Codeine and headache pills 
he was only mildly disturbed by these symptoms.  On 
examination his speech was fluent and his thinking was linear 
and logical.  He was mildly anxious.  His affect was of full 
range and he was oriented in all four spheres.  There was no 
impairment of memory, insight or judgment.  The diagnosis was 
generalized anxiety disorder.  The global assessment of 
functioning (GAF) score was 55.  

The examiner commented that the veteran appeared to meet the 
diagnostic criteria for generalized anxiety disorder in that 
he was typically anxious and worried, with feelings of 
restlessness and irritability as well as sleep disturbance 
and muscle tension manifested by headaches.  However, the 
symptoms were well controlled and his anxiety was mild enough 
not to be disabling to him.  It was the examiner's opinion 
that the anxiety disorder did not limit or disable the 
veteran for the purposes of work. 

The service-connected disability thus consists of two 
separate components, headaches and nervous complaints, each 
of which produces its own particular symptomatology.  Since 
the manifestations of headaches and psychiatric symptoms are 
rated under different codes, the Board believes that each 
should be considered separately and that separate ratings 
should be assigned.  As discussed above, the assignment of 
multiple separate ratings for the same service-connected 
disability is in fact required in circumstances where the 
ratings are not "duplicative of or overlapping with" the 
symptomatology of the other elements of the disability.  See 
Esteban, supra.  

The service-connected tension headaches are rated as 10 
percent disabling under 38 C.F.R. § 4.124, Diagnostic Code 
8100.  The rating formulation therein is based entirely on 
the frequency of the headaches and the extent to which such 
headaches are prostrating in character.  

The current 10 percent rating contemplates the occurrence of 
headaches at a rate averaging one characteristic prostrating 
attack every two months over a period of several months.  

The occurrence of headaches is well documented in the record.  
The etiology of the headaches has been variously attributed 
to tension and/or to the head trauma in service.  Since 
service connection has been granted, no further inquiry into 
the cause of the headaches is required, notwithstanding the 
conflict in the evidence as to this point.  

The veteran reports that the headaches occur on a daily basis 
and are associated with anxiety and worry.  When the 
headaches occur, they are relieved by aspirin and pain 
medication.  The evidence does not show, and the veteran does 
not contend, that the headaches are truly prostrating in 
nature.  In the absence of a showing of prostrating 
headaches, the Board believes that the implicit finding of 
the RO is that the daily headaches relieved by medication are 
the substantial equivalent of one prostrating headache every 
two months.  The Board finds that no headache disability 
equivalent to a prostrating attack averaging once per month 
such as to warrant the next higher rating of 30 percent has 
been demonstrated.  

The symptoms of anxiety disorder described in the record 
consist of anxiety, restlessness, sleep problems and a 
general irritability manifested by a tendency to become angry 
easily.  There is substantial evidence that the veteran has 
an emotionally unstable personality with complicating 
situational reaction and tendency to excessive alcoholism.  
It appears that he has not consumed alcohol in several years.  

To the extent that the veteran's current symptoms originate 
in a personality disorder (which is not regarded as a 
disability under the law; see 38 C.F.R. § 3.303(c)), the 
record presents no basis for separating such symptoms from 
those of the service-connected anxiety disorder.  




When it is not possible to separate the effects of 
nonservice-connected disorders from those of service-
connected disorders, the Board is required under 38 C.F.R. 
§ 3.102 to resolve reasonable doubt in the claimant's favor 
and find that the manifestations are attributable to the 
service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (where the manifestations of a 
service-connected disability cannot be separated from the 
manifestations of a nonservice-connected disability, all 
manifestations must be attributed to the service-connected 
condition).  

The Board is precluded from assigning a disability evaluation 
on the basis of factors that are outside of the criteria 
established by regulation; to do so would be error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Consideration must be limited to factors that are "inherent" 
in the rating criteria, and the characterizations of overall 
disability provided by clinical personnel must not be 
disregarded.  Massey, Id.

The GAF scores provided by medical personnel provide an 
important form of impairment classification by clinical 
personnel.  In the present case, the only GAF score reported 
during the period covered by the present claim is the score 
of 55 recorded by the VA psychiatric examiner in March 2002.  

Under the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders of the American 
Psychiatric Association, 4th Edition (DSM-IV), scores from 51 
to 60 are considered to represent moderate symptoms.  

However, in applying the criteria, the weight given to the 
GAF scores must be consistent with the evidence describing 
the nature of the actual impairment brought about by the 
service-connected disability.  In the present case, the 
record shows that despite the symptoms of anxiety, 
restlessness and irritability, the veteran was fully oriented 
on examination and had no impairments of memory, insight or 
judgment.  The examiner did not believe that the anxiety was 
severe enough to be disabling or to limit his ability to 
work.  

The Board finds that the level of disability shown in the 
record equates more nearly with the criteria for a 10 percent 
rating based on mild symptomatology.  Although the GAF score 
of 55 is consistent with moderate symptoms under the DSM-IV 
criteria, the specific symptomatology required for the next 
higher rating of 30 percent is not shown.  The record does 
not show occupational or social impairment due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks or chronic sleep impairment with mild memory loss.  
Although some of those symptoms are present, they do not 
result in the degree of impairment required for a 30 percent 
rating.  

Accordingly, the Board finds that a rating higher than 10 
percent is not assignable for the service-connected headaches 
and that a separate rating of 10 percent but no higher is 
assignable for anxiety disorder.  A preponderance of the 
evidence is against the assignment of a rating higher than 10 
percent for either the tension headaches or anxiety disorder.  
38 U.S.C.A. § 5107(b) (West 1992); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  


ORDER

Entitlement to service connection for a dental disorder is 
denied.  

Entitlement to a rating higher than 20 percent for right knee 
impairment with ligament instability is denied.  

Entitlement to an increased rating of 20 percent for 
arthritis of the right knee with limitation of motion is 
granted, subject to the criteria governing the payment of 
monetary awards.  

Entitlement to a rating higher than 10 percent for tension 
headaches is denied.  

Entitlement to a separate 10 percent rating for anxiety 
disorder is granted, subject to the criteria governing the 
payment of monetary awards.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and to remand where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The VCAA among other changes in the law, expanded the VA 
notification and duty to assist obligations owed to 
claimants.  The CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and to remand where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

The record shows that in October 2001 the RO sent a letter to 
the veteran that substantially complies with the requirements 
of the VCAA as to each of the issues on appeal with the 
exception of that of entitlement to a TDIU.  The Board 
believes that a remand is required to accord the RO an 
opportunity to comply with the VCAA requirements as to that 
issue.  


Service Connection for Degenerative Joint Disease of the Hips

The veteran contends that he has degenerative joint disease 
of both hips as a result of his service-connected right knee 
disability.  The evidence of record, however, is conflicting 
as to whether a disorder is present.  The veteran has 
regularly complained of pain in both hips and internal 
rotation of both hips has been documented on a number of 
occasions.  X-rays taken in October 1998 were negative, but 
later X-rays taken in March 1999 showed a small osteophyte in 
the right hip that suggested degenerative joint disease.

The veteran underwent a VA examination in March 2002 pursuant 
to the Board remand.  The examination was negative and there 
was a full range of motion.  

However, no X-rays were taken.  In March 2003 the examiner 
reviewed the veteran's records and noted the absence of 
complaints related to the hip, but no further examination was 
conducted and no X-rays were taken.  

The information obtained pursuant to the remand does not 
adequately resolve the question of whether the veteran does 
in fact have degenerative joint disease of either hip or, if 
so, whether there is a medical nexus between that disability 
and the service-connected knee disorder.  A further clinical 
examination will be necessary to resolve both questions. 

"[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

Accordingly, further development is warranted.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. 
§ 4.1 (2003). ("It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history").  


Service Connection for Vertigo

The veteran claims that he experiences blacking out, loss of 
balance and dizziness as a result of trauma to the head 
during service.  VA outpatient treatment records show that he 
has been followed for vertigo at an ear, nose and throat 
clinic, where he has received medication for labyrinthitis 
with good relief.  However, there has been no definitive 
determination as to whether any of his symptoms are due to 
head trauma.  

In remanding the issue in May 2001, the Board observed that 
the most recent VA examination had merely noted that there 
was no evidence of demonstrable brain damage and had not 
provided an opinion as to a nexus between current symptoms 
and service.  A neurological examination performed in March 
2002 pursuant to the remand had the same deficiency.  The 
report noted no definitive neurological abnormalities but 
again contained no nexus opinion.  The RO attempted to 
schedule another examination, but the examination was 
cancelled because the veteran had been advised by his lawyer 
not to appear because the lawyer was planning to sue VA.  

A medical nexus opinion by a qualified neurological examiner 
remains necessary for proper adjudication of the veteran's 
claim.  Now that he is no longer represented by the attorney 
who gave him what the Board considers to be irresponsible 
advice regarding the need for reexamination, the Board 
believes that another attempt should be made to schedule the 
requisite examination.  In addition, he has the right to 
obtain compliance with the Board's prior remand order.  
Stegall v, West, 11 Vet. App. 268 (1998).  

Increased Rating for the Service-Connected Eye Disorder

The veteran's service-connected eye disorder is classified as 
hyperopia or hyperphoria with occasional diplopia.  There is 
ample evidence in the record that the veteran has diplopia as 
a result of impairment of eye muscle function associated with 
head trauma in service.  The service connection award also 
includes decreased visual acuity and loss of visual fields.  
The Board remanded the issue in May 2001 in order for the 
veteran to undergo an examination to determine the extent of 
hyperphoria and to chart the area where diplopia was present.  
The veteran underwent a VA examination in May 2002 which did 
not conform to the specifications stated in the remand.  He 
was reexamined in October 2002, at which time the examiner 
stated that he currently had no diplopia because of 
systematic suppression of the visual acuity in the right eye 
by a mature dense cataract.  

VA outpatient treatment records contain inconsistent findings 
as to whether diplopia is present.  It has been reported that 
the veteran has been given prisms for diplopia but does not 
wear them regularly.  He has reported on occasion that he had 
no diplopia unless he squinted.  

Under the rating schedule, diplopia that occurs only 
occasionally is not a disability.  However, the most recent 
VA outpatient treatment records, dated in February 2004, show 
that the veteran complained of seeing double and was referred 
by an ophthalmologist for a visual field test.  The type of 
test requested was a "kinetic test III4e."  He was to return 
in March 2004.  The records relating to that and any other 
subsequent visits are not available.  In addition, even if 
the test confirms the presence of diplopia, the VA rating 
schedule requires that the Goldman Perimeter Chart be used 
for rating purposes.  See 38 C.F.R. § 4.77.  Consequently, a 
reexamination that conforms to the specifications set forth 
on page 28 of the May 2001 remand should be conducted.  

Extraschedular Evaluations for Hearing Loss and Tinnitus

In denying initial compensable evaluations for hearing loss 
and tinnitus, the Board noted in its May 2001 decision that 
the veteran was potentially eligible for an extraschedular 
evaluation for each of these disabilities, and the remand 
portion of the decision specified that the RO was to consider 
the applicability of the regulations regarding extraschedular 
entitlement with respect to each of the initial grants of 
service connection and initial ratings.  Such consideration 
was to be documented in the record.  

The record shows that although consideration of the 
extraschedular provisions has been documented as to several 
disabilities, the issues of entitlement to extraschedular 
ratings for hearing loss and tinnitus have not been 
addressed.  These matters should be considered by the RO 
pursuant to the Board's prior remand instructions.  Stegall, 
supra.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should obtain all VA 
medical records, including outpatient 
treatment records, dated since February 
2004 for inclusion in the appellate 
record.  

4.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any of the disorders 
addressed in this remand.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature, severity, and etiology of any 
disorder(s) of the hips found on 
examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

The examiner should specifically address 
the following:  

(a)  The examiner should 
express a definite conclusion 
based on review of the file and 
all available X-ray studies as 
to whether the veteran has 
degenerative joint disease of 
the hips.  A separate answer 
should be provided for each 
hip.  

(b)  If degenerative joint 
disease is found to be present, 
the examiner should express a 
conclusion as to whether it is 
at least as likely as not that 
such degenerative joint disease 
is secondary to the service-
connected disabilities of the 
right knee.  

If no such relationship is 
determined to exist, the 
examiner must express an 
opinion as to whether any 
disorder(s) of either hip is 
aggravated by the service-
connected disabilities of the 
right knee.  If such 
aggravation is determined to 
exist, the examiner must 
address the following medical 
issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired hip disorder(s) found on 
examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
right knee disabilities based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired hip disorder(s) 
found on examination is/are proximately 
due to the service-connected right knee 
disabilities.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  The VBA AMC should arrange for a VA 
special neurological examination of the 
veteran by a neurologist or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature, severity, and etiology of any 
vertigo found on examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

The examiner should specifically address 
the following:  

Is it at least as likely as not 
that any vertigo disorder found 
on examination is related to 
head trauma in service?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

8.  The veteran should be afforded a 
comprehensive VA special ophthalmology 
examination by an ophthalmologist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of his 
hyperphoria, to include best-corrected 
central visual acuity at near and far by 
the Snellen method, or its equivalent; 
i.e., Jaeger or Print, to be used 
together with fields of vision with 
accurate plotting of any scotoma.  

The claims file, the criteria for rating 
disabilities of the eye, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

The examiner should specifically address 
the following:  

(a)  Using the Goldman 
Perimeter Chart, the examiner 
should chart the areas in which 
diplopia exists, and include 
this chart as part of the 
examination report.  See 38 
C.F.R. § 4.77.  

(b)  Referring to the above 
chart, the examiner must 
specify whether diplopia exists 
within 40 degrees in the 
lateral or downward quadrants, 
or within 30 degrees in the 
upper quadrant.  The examiner 
should specify whether the 
degree of diplopia is 20 
degrees (central), 21 to 30 
degrees (either down, lateral, 
or up), or 31 to 40 degrees 
(either down, lateral, or up).  

(c)  In making the above 
assessments, the examiner 
should specify whether the 
veteran's diplopia is only 
occasional or is correctable 
(if possible, specified in 
degrees).

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection, and may 
result in their denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



